[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  OCTOBER 21, 2005
                                  No. 05-11804                    THOMAS K. KAHN
                              Non-Argument Calendar                   CLERK
                            ________________________

                       D. C. Docket No. 00-06022-CR-DMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                        versus

CHARLES LLEWLYN,
a.k.a. Charles Llewylin,

                                                                Defendant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (October 21, 2005)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Charles Llewlyn (“Llewlyn”), a federal prisoner proceeding pro se, appeals

the district court’s denial of his motion to dismiss his indictment, filed pursuant to
Fed.R.Crim.P. 12(b). On March 7, 2005, Llewlyn, proceeding pro se, filed a

“Nunc Pro Tunc Motion to Dismiss Indictment Pursuant to Fed.R.Crim.P. 6(f) &

12(b), et. seq.,” asserting various defects in his indictment.

      In the instant case, Llewlyn is using Fed.R.Crim.P. 12(b) to attack his

conviction and sentence after this court affirmed this conviction and sentence on

direct appeal, and his § 2255 motion was unsuccessful. Because Llewlyn’s motion

was the functional equivalent of a successive motion to vacate, within the meaning

of § 2244(b)(3)(A), and because he never obtained leave to file a successive

motion, it was subject to dismissal for lack of jurisdiction. Felker, 101 F.3d

660-61; see also 28 U.S.C. § 2244(b)(requiring the dismissal of successive

petitions for which no leave is obtained). As such, we vacate the judgment of the

district court and remand with instructions to dismiss for lack of jurisdiction.

      VACATED AND REMANDED.




                                            2